NOT FOR PUBLICATION                       FILED
                   UNITED STATES COURT OF APPEALS                       JUN 23 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

YESLI MARILI PEREZ-GODOY,                      No.   18-70140

               Petitioner,                     Agency No. A206-101-606

 v.
                                               MEMORANDUM*
WILLIAM P. BARR, Attorney General,

               Respondent.

                    On Petition for Review of an Order of the
                        Board of Immigration Appeals

                              Submitted June 19, 2020**


Before: HAWKINS, GRABER, and McKEOWN, Circuit Judges.

      Yesli Marili Perez-Godoy, a native and citizen of Guatemala, seeks review of

the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from the

immigration judge’s decision denying her application for asylum, withholding of




      *
          This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition.

      Substantial evidence supports the BIA’s determination that Petitioner’s

proposed social group of “unprotected single females whose life [sic] was [sic]

threatened by groups of males who band together in gangs and threaten women

because of Guatemala’s attitude about women and gender roles” is not cognizable

on this record. See Conde Quevedo v. Barr, 947 F.3d 1238, 1243 (9th Cir. 2020).

Petitioner’s submitted evidence does not support the necessary finding that her

proposed group is “defined with particularity” and “socially distinct within the

society in question.” Id. at 1242 (citation omitted). Therefore, the BIA did not err

in concluding that Petitioner is ineligible for asylum and withholding of removal.

      The BIA also did not err in denying Petitioner’s claim for protection under

CAT. The record does not demonstrate it is “more likely than not” she would be

tortured if removed. Shrestha v. Holder, 590 F.3d 1034, 1048–49 (9th Cir. 2010)

(citation omitted).

      PETITION DENIED.




                                         2